Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to independent claim 1 the combination of prior art references does not teach or fairly suggest the limitations cited within the claims.  Independent claim 1 identifies the uniquely distinct features "wherein the optical element holding frame is sandwiched between the holding base and a surface in the opening portion of the fixed portion, wherein the fixed portion includes a first sliding portion and a first contacting portion in the opening portion, wherein the optical element holding frame includes a second sliding portion which slidably contacts the first sliding portion, wherein the holding base includes a second contacting portion which contacts the first contacting portion, and wherein the first sliding portion slidably contacts the second sliding portion when the first contacting portion and the second contacting portion are in contact with each other”.
It is noted that the closest prior art, Shi (US Patent Pub. # 2015/0002730) relates to a camera, and particularly to a camera with a polaroid switching mechanism.  Lee (US Patent Pub. # 2018/0172943) relates to a filter driving device and a camera module including the same.  Shi or Lee do not teach wherein the optical element holding frame is sandwiched between the holding base and a surface in the opening portion of the fixed portion, wherein the fixed portion includes a first sliding portion and a first contacting portion in the opening portion, wherein the optical element holding frame includes a second sliding portion which slidably contacts the first sliding portion, wherein the holding base includes a second contacting portion which contacts the first contacting portion, and wherein the first sliding portion slidably contacts the second 
Claims 2-8 depend on allowable claim 1.  Therefore claims 2-8 are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 2661
7/28/2021